Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 1 of 7

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

This Settlement Agreement and Mutual General Release (this “Settlement Agreement’’)
is entered into by and among RAD MEDICAL TRANSPORTATION, INC., including its
predecessors, successors and assigns, parent corporations, subsidiary corporations, affiliated
corporations, attorneys, insurers and agents, DAVID DIAZ, including his heirs, representatives,
agents, insurers, successors, and assigns (hereinafter collectively referred to as “Defendants’),
and ELVIS RAFAEL MENDEZ, including his heirs, representatives, agents, insurers,
successors, and assigns (hereinafter referred to as “Plaintiff’), (hereinafter Defendants and
Plaintiff collectively referred to as the “Parties”), for good and valuable consideration, receipt of
which is hereby acknowledged, and in order to resolve and settle finally, fully and completely all
matters or disputes that now exist or may exist between them, agree as follows:

1. Mutual General Release. In consideration for the promises contained in this
Agreement, the Parties unconditionally release and discharge each other (collectively referred to
as the “Released Parties”) from any and all claims, demands, liabilities, and causes of action of
any kind or nature, whether known or unknown, or suspected or unsuspected, which either party
now owns or holds, or has owned or held against the Released Parties, including, but not limited
to, any and all claims, demands, liabilities, causes of action, and all incurred attorney’s fees and
costs, which arise out of, or are in any way connected with Plaintiff's employment with, or the
separation of Plaintiff's employment with the Defendants, or which arise out of or are in any way
connected with any loss, damage, or injury whatsoever to Plaintiff resulting from any act or
omission by or on the part of the Released Parties committed prior to the date of this Agreement.
Included in the claims, demands, liabilities, and causes of action being released and discharged
by Plaintiff are all claims under:

 

e Title VII of the 1964 Civil Rights Act;

e The Civil Rights Act of 1991;

e The Age Discrimination in Employment Act;

e The Older Workers Benefit Protection Act;

e The Equal Pay Act;

e The Fair Labor Standards Act (“FLSA”);

e The Employee Retirement Income Security Act (ERISA);

e The Americans with Disabilities Act of 1990;

e The Rehabilitation Act of 1973;

e The Family and Medical Leave Act of 1993; 42 U.S.C. §§ 1981, 1985(3), and 1986;

e The Occupational Safety and Health Act;

e The Florida Civil Rights Act, Chapter 760, Florida Statutes;

e The Florida Private Whistle-blower's Act of 1991;

e Chapter 11A of the Miami-Dade County Code;

e Any and all other laws, statutes, ordinances, treaties, rules or regulations of the
United States of America, or any other country, state, county, municipality, or
political subdivision thereof.

- 1 of 7
EI Elvis Rafael Mendez

=

~~ ENA” RAD Medical Transportation, Inc.
ae? David Diaz

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 2 of 7

e Any claims arising under any other federal, state or local statute or act, ordinance,
regulation, custom, rule or policy;

e Claims for breach of a contract, implied contract, or quantum meruit, or any cause of
action or claim for tort damages, negligence or personal injury by, between, or among
the Parties; and

e Claims under any instruments, agreements, or documents entered into by, between, or
among the Parties.

Each party understands that this means that the parties releasing each other, and may not
bring claims against each other under, inter alia,

e Any and all other laws, statutes, ordinances, treaties, rules or regulations of the
United States of America, or any other country, state, county, municipality, or
political subdivision thereof;

e Any claims arising under any other federal, state or local statute or act, ordinance,
regulation, custom, rule or policy;

e Claims for breach of a contract, implied contract, or quantum meruit, or any cause of
action or claim for tort damages, negligence or personal injury by, between, or among
the Parties;

e Claims under any instruments, agreements, or documents entered into by, between, or
among the Parties; and

e all claims, demands, liabilities, and causes of action of any kind or nature, whether
known or unknown, or suspected or unsuspected, which either party now owns or
holds, or has owned or held against the other, including, but not limited to, any and all
claims, demands, liabilities, causes of action, and all incurred attorney’s fees and
costs, which arise out of, or are in any way connected with Plaintiff's employment
with, or the separation of Plaintiff's employment with the Defendants, or which arise
out of or are in any way connected with any loss, damage, or injury, whatsoever to
Defendants resulting from any act or omission by or on the part of Plaintiff
committed prior to the date of this Agreement.

In consideration for the mutual promises exchanged herein, Plaintiff and Defendants
release and forever discharge each other from any and all claims of any kind which Plaintiff and
Defendants had, now have, or hereinafter can, shall or may have against the other party, whether
known or unknown to them, by reason of any acts, omissions, events, matters, causes, facts or
things occurring or existing prior to the date this Agreement is fully executed and
unconditionally delivered by the Parties.

This Agreement shall affect the release of all claims which were, or could have been,
asserted by and among Plaintiff and Defendants in the lawsuit styled Elvis Rafael Mendez and all
others similarly situated under 29 U.S.C. 216(b) vy. RAD Medical Transportation, Inc. and David
Diaz, Case No.: 1:18-cv-24211-O’Sullivan pending before the U.S. District Court for the
Southern District of Florida (hereinafter referred to as the “Litigation”).

2 of 7
EM. Elvis Rafael Mendez,

ae

~ ap »RAD Medical Transportation, Inc.
eres David Diaz

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 3 of 7

2. Settlement Amount and Attorney's Fees. In consideration of the mutual
promises exchanged herein, Defendants, jointly and severally, shall pay the total sum of
Thousand Dollars and 00/100 Cents ($ 4 j BOD. CO) (the “Settlement
Funds”), which shall be issued in one check to the “Trust Account of J.H. Zidell, P.A.” and shall
be delivered to J.H. Zidell, P.A., 300 71° Street, Suite 605, Miami ee FL 33141, nettater.
eee oO 40 1e0arEA Ana delwered + VATA C2. Byres,
USMNESS AoNS QA NOt to we disce meee UNS eek
The Settlement Funds shall be paid by Defendants, ish and severally, and shall beeper we
disbursed by Plaintiffs Counsel, J.H. Zidell, P.A., and allocated as follows:

i. Plaintiff shall receive the total amount of Dollars and 00/100

Cents ($4 POG (C.-C), of which Dollars and 00/100 Cents
($4 Gag e )neresens alleged unpaid 07 overtime, Doilars and 00/100

—___Dotiars: and

 

 
     

u. Plaintiffs Counsel shall receive the total amount of Dollars
and 00/100 Cents ($~ | ily CADE), of which Dollars and 00/100 Cents
($7 COO.0D ) represents attorneys’ fees and Dollars and 00/100 Cents

($$ _& “42.00 represents costs in this litigation.

Pursuant to Lynn’s Food Stores, Inc. v. U.S. Dep’t. of Labor, 679 F.2d 1350, 1352 qi"
Cir. 1982), the Parties shall jointly move the Court through Plaintiff filing a Joint Motion for
Approval and Proposed Order Dismissing this case with prejudice and jointly ask the Court to
approve the terms of this Agreement, dismiss the Litigation with prejudice, to retain jurisdiction
to enforce the terms of this Agreement, and for each side bear its own fees and cots except as set
forth herein, no later than February 1, 2019,

3.

 

sufficient funds. OF any. other: eason;- Plaintifi’s counsel shall give--written notice via-e- e-mail to

ookecarbonell.coms—-

 
   
 

 

 

In the Syent that D ndants, j intly and severally cue said breach within three (§) days
deceiving written notificatiyn via e-mail, Defendants, jointly and severally, shall pay th
oR ched amount aad an additic x Two TRausand F Five uncred ollars and 00/00 Cents
($2, 500. 00). ‘

le Phe Semleonant check iS net paid within SAYS. Line
In the event thatBefendants, jointly and se vera f° cure said breach including thee CTY wil

amountof an additional Two Thousand Five Hundred Dollars and 00/100 Cents ($2,500.00)
eee of receiving the Written notification via e- -mail then a WS voi A .
final default judgrnent shall be entered against Defendants, jointly and sevérally, for the

Settlement Funds ($ ._) plus the liquidated sum-of Ten Thousand Dollars anid-00/: 100

3 of 7
af Elvis Rafael Mendez

~ga_ RAD Medical Transportation, Inc.
oA v7. David Diaz
“Ee

rae

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 4 of 7

Cents (810,000.00) (totali g the amount o -wenty-Four Thousand Dollars ona ONg0 Cents
($ ). ‘NY, Nag . Se

The Parties agree and stipulate that this “Payment Default” provision is not a penalty
provision of any sort but is rather included to insure full and timely payment of the Settlement
Funds. The Parties further stipulate and agree that this “Payment Default” provision is a material
part of this Settlement Agreement and was bargained for as valuable consideration in order for
the Parties to have reached a settlement of the Litigation. It is agreed and stipulated by the Parties
that the amounts included in this “Payment Default” provision are the best forecast that can be
used for the damages that the Plaintiff will suffer should the Defendants, jointly and severally,
fail to make timely and complete payment of the Settlement Funds because the precise measure
of what said damages would amount to in the event of default/breach are inascertainable at the
time this Settlement Agreement has been executed by both Parties. If breach/default occurs,
Plaintiff's counsel shall be entitled to attorney's fees and costs incurred related to the same and
for collection.

4, Indemnification. Plaintiff acknowledges and agrees that it shall be solely and
exclusively Plaintiffs obligation and responsibility to report to the appropriate governmental
agencies and other authorities all monies received as wages and/or other compensation under this
Agreement and to report and pay all related taxes or impositions. Plaintiff shall indemnify and
hold harmless Defendants, their directors, officers, owners, employees, subsidiaries and affiliates
from and against any and all claims, damages, losses, liabilities or obligations asserted, or
imposed and/or threatened against Defendants by any person or entity relating, directly or
indirectly, to the monies received by Plaintiff hereunder as wages and/or other compensation,
including, without limitation, Plaintiff, the IRS, or any other person, except as to any tax
withholdings that Defendants could be found legally liable for Plaintiff with regards to Plaintiffs
entire employment period with the Defendants, if any.

5. Attorneys Not Tax Experts. The Parties acknowledge that the attorneys involved
in this Settlement Agreement or the Litigation do not claim to be an expert in tax matters, The
Parties further acknowledge and agree that they have neither received nor relied on any tax
advice or information from any attorney involved in negotiating this Settlement Agreement or
the Litigation or in negotiating of this Settlement Agreement.

6. Non-Admission Clause. By entering into this Agreement, Defendants do not
admit any liability whatsoever to Plaintiff or to any other person arising out of any claims
asserted in the Litigation, or that could have been asserted in the Litigation, including but not
limited to any claim under the FLSA and expressly deny any and all such liability.

7. Mutual Non Disparaging Remarks. The Parties agree that they will not
disparage, defame, or otherwise say anything negative about each other, by written or oral word,
gesture, or any other means, nor will they make any disparaging or negative comments about
each other, to any person or entity.

4 of7
Em Elvis Rafael Mendez

_~7@9_. RAD Medical Transportation, Inc.
wor. David Diaz

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 5 of 7

8. Neutral Reference: In the event that a prospective employer requests an
employment reference for Plaintiff, the parties agree that Defendants shall only provide the dates
and position held by Plaintiff while working for Defendants.

9. — Mutual Representation by the Parties. The Parties represent that, as of the date
that this Agreement is executed, they are not aware of any additional claims that they may have
against any of the Released Parties and hereby the Parties certify that they have not filed any
claim (except the Litigation released herein), and do not intend to file any claims, demands,
liabilities, and causes of action against any of the Released Parties for actions that occurred prior
to the date of this Agreement, related to their employment, and/or involving Plaintiffs
employment, other than claims to enforce this Agreement.

 

10. . Binding Nature of Agreement: This Agreement shall be binding upon each of
the Parties and upon their respective heirs, administrators, representatives, executors, successors,
and assigns, and shall inure to the benefit of each party and to their respective heirs,
administrators, representatives, executors, successors, and assigns.

 

11. Jurisdiction. The Parties agree that jurisdiction over this matter shall be in the
United States District Court for the Southern District of Florida which is presiding over the
Litigation. The Agreement is governed by the substantive law of the State of Florida, and where
applicable, federal law. If the district court chooses not to retain jurisdiction, then this Agreement
shall be enforceable in the appropriate court in Miami-Dade County, Florida.

12. Severability. In the event that one or more terms or provisions of this Agreement
are found to be invalid or unenforceable for any reason or to any extent, each remaining term and
provision shall continue to be valid and effective and shall be enforceable to the fullest extent
permitted by law.

13. Entire Agreement. This Agreement constitutes the complete understanding of
the parties hereto and supersedes any and all prior agreements, promises, representations, or
inducements, whether oral or written, concerning its subject matter. No promises or agreements
made subsequent to the execution of this Agreement by these parties shall be binding unless
reduced to writing and signed by an authorized representative of each party.

14. Enforcement. In the event any action is commenced to enforce said settlement
agreement or for a proven breach of this Agreement, the prevailing party shall be entitled to
reasonable fees and costs. |

15. Voluntariness. The Parties certify that they have fully read, negotiated, and
completely understand the provisions of this Agreement, that each Party has been advised by the
other to consult with an attorney before signing the Agreement, and that each Party is signing
freely and voluntarily, and without duress, coercion, or undue influence. The Parties each
acknowledge that he/it are entering into this Agreement freely and voluntarily and with complete

5 of 7
£M Elvis Rafael Mendez

47. RAD Medical Transportation, Inc.
; 2 David Diaz

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 6 of 7

understanding of all the rights he/it is waiving in this Agreement and of the irrevocable nature of
same. Plaintiff and Defendants acknowledge that they have consulted with counsel of their own
choosing before executing this Settlement Agreement.

16. Counterparts: This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which shall constitute one single Agreement.
Faxed transmissions and/or copies of the signature block shall be deemed enforceable.

17. Construction. Plaintiff and Defendants have jointly participated in the
negotiation of this Agreement and this Agreement is the product of joint draftsmanship by the
Parties. In the event of an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if it was drafted jointly by the Parties and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.

18. Headings. The Parties agree that the headings used in this Agreement are for
convenience and reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision in it.

19. Cooperation. The Parties agree to cooperate fully in the execution of any
documents or performance in any way which may be reasonably necessary to carry out the
purposes of this Agreement and to effectuate the intent of the Parties hereto.

20. Translation: By signing this Agreement, Plaintiff certifies that this Agreement
has been translated for him by an attorney and that he fully understands the terms of this
Agreement. TRADUCCION: AL FIRMAR ESTE ACUERDO, EL DEMANDANTE
CERTIFICA QUE ESTE ACUERDO HA SIDO TRADUCIDO PARA EL POR UN
ABOGADO Y ELENTIENDE COMPLETAMENTE LOS TERMINOS DE ESTE

ACUERDO. \\O+ NECLOSN,

. 6 of 7
EAA Elvis Rafael Mendez

< §) RAD Medical Transportation, Inc.
eQ. David Diaz

 
Case 1:18-cv-24211-JJO Document 38-1 Entered on FLSD Docket 01/30/2019 Page 7 of 7

ELVIS RAFAEL "te RAD MEDICAL TRANSPORTATION, INC.
By: © 4Astr kK lence By = Loe

 

 

 

 

 

 

 

ELVIS RAFAEV MENDEZ Nemes Bank Wire i Daa
. Title: ce oO:

Date: _| | 24 IS Date: { lralss
DAVID DIAZ
By ot “ ee an ow
DAVID DIAZ CLO
Date Hoa fas

7 of 7

EM Elvis Rafael Mendez

<?*RAD Medical Transportation, Inc.
a David Diaz

0 ee

 
